Citation Nr: 9906328	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  97-23 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from November 1991 to March 
1992.  

The current appeal originated with a rating decision dated in 
February 1997 in which the Regional Office (RO) granted 
service connection for bronchial asthma and assigned a 10 
percent evaluation for that disability, effective April 1, 
1992.  The veteran subsequently perfected an appeal of that 
decision; and a hearing was held at the RO in December 1998 
before the undersigned, a member of the Board of Veterans' 
Appeals (Board).  


REMAND

Review of the record discloses that the veteran last 
underwent a Department of Veterans Affairs (VA) examination 
for her bronchial asthma in January 1998; and, at the Board 
hearing in December 1998, the veteran testified that her 
asthma had become worse since January 1998.  Additionally, 
the report of pulmonary function tests, scheduled in 
connection with the January 1998 VA examination, indicates 
that the tests were incomplete because the veteran would not 
"stay on the machine to do lung volume."  At the Board 
hearing, the veteran testified that she would report for 
another VA examination.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the U.S. Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999).  For that reason and to 
ensure that the VA has met its duty to assist the veteran in 
developing the facts pertinent to her appeal, the case is 
REMANDED to the RO for the following development: 

1.  The RO should notify the veteran that 
she may submit additional evidence and 
argument in support of her claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  The RO should also ask the 
veteran to identify the names and 
complete addresses of any additional 
medical providers, VA or private, who 
have treated her for bronchial asthma 
since service.   After securing any 
necessary release, the RO should obtain 
records of any treatment identified by 
the veteran which have not already been 
obtained.  

2.  The RO should then schedule the 
veteran for a VA examination for the 
purpose of ascertaining the severity of 
her bronchial asthma.  It is very 
important that the examiner be afforded 
an opportunity to review the veteran's 
claims file prior to the examination.  
The examination should include all 
necessary tests and studies, including 
pulmonary function tests after optimum 
therapy, if appropriate.  The examiner 
should also note the frequency of 
bronchial asthma attacks and note and 
describe any dyspnea on exertion, use of 
medications, the degree of relief 
provided by medications and any types of 
employment precluded by her bronchial 
asthma.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought, for which 
an appeal has been perfected, remains 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  


Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 3 -


